      Case 1:19-cr-10080-NMG Document 1233 Filed 05/27/20 Page 1 of 18



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,
                                              Case No. 19-cr-10080-NMG
      v.
                                               Leave to File Reply Brief
DAVID SIDOO et al.,
                                           Granted on 5/5/20 (ECF No. 1156)
            Defendants.




      DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS
                  PURSUANT TO FEDERAL RULES OF
          CRIMINAL PROCEDURE 8 AND 12(b)(3)(B)(i), (iv), AND (v)




                          ORAL ARGUMENT REQUESTED
       Case 1:19-cr-10080-NMG Document 1233 Filed 05/27/20 Page 2 of 18



       The Government’s Opposition to the Defendants’ Motion to Dismiss Pursuant to Fed. R.

Crim. P. 8 and 12(b)(3)(B)(i), (iv), and (v) can befound at pages 3-17 of the Government’s

“omnibus” filing (ECF No. 1170 (“Opp.”)). The Opposition is most notable for what it does not

say. Especially conspicuous is the omission of any discussion of the substance of Kotteakos v.

United States, 328 U.S. 750 (1946).1 In Kotteakos, the Supreme Court enshrined the principle that

a “hub-and-spoke” arrangement is not a single conspiracy when the various “spokes” of the wheel

interact only with the putative “hub,” not with each other, and when each spoke acts only for his

or her own benefit, and not for a common purpose. The Government cannot distinguish Kotteakos

and its progeny, and so its Opposition ignores them.

       Equally striking is the absence of any relevant case law to support the Government’s

substantive contentions: (1) that even though each Defendant acted for what the Government

concedes were “individual motives,” Opp. at 8 & n.4, they supposedly shared the “common

conspiratorial goal” of “using fraud and bribery” to achieve their personal objectives; (2) that Rick

Singer’s participation in independent transactions with the individual Defendants provides the

“overlap” needed for a hub-and-spoke conspiracy, id. at 9; and (3) that even though the Indictment

alleges no manner of group effort, and even though the Defendants did nothing to assist or

collaborate with each other, their activities were nevertheless “interdependent” because some of

them “were aware that their activities were part of a larger enterprise.” Id. at 11.

       Kotteakos and its offspring refute all three propositions in a variety of contexts, including

cases where the alleged co-conspirators all dealt separately with the same hub, all using “fraud” or

“bribery,” but each acting for discrete purposes generated by indisputably individual motives. In




1
       The Government tries to distinguish Kotteakos only on procedural grounds. Opp. at 4-5.
See Section II, below.

                                                  1
       Case 1:19-cr-10080-NMG Document 1233 Filed 05/27/20 Page 3 of 18



every one of those cases, the court found as a matter of law that the charging document asserted

(or the evidence showed) the existence of multiple conspiracies, not a “single overarching

scheme.” Opp. at 6.

       In this situation, absence of evidence is evidence of absence: the Government cites no

relevant supporting decisions because such decisions do not exist. The Government falls back

instead on buzzwords and boilerplate, to the exclusion of concrete analysis; its argument is a

cynical, if self-confessed, attempt to turn an inquiry about the fundamental adequacy of a criminal

indictment into a “mere matter of semantics.” Opp. at 8. What the Government seeks here is to

persuade the Court (and force the Defendants) to accompany it on a journey into forbidden

prosecutorial territory. Defendants ask the Court to decline the invitation and to restrain the

Government from overreach by dismissing the defective conspiracy counts.

I.     The Indictment Fails To Allege A “Single Overarching” Conspiracy.

       Kotteakos is the “seminal case” for the analysis of hub-and-spoke conspiracy allegations.

United States v. Glinton, 154 F.3d 1245, 1251 (11th Cir. 1998). Moreover, as the Defendants

explained in their opening brief, when it comes to the Indictment’s assertion of a “single

overarching scheme,” Kotteakos is functionally indistinguishable from this case. See ECF No.

1032 (“Opening Br.”) at 11-12. In both Kotteakos and this case, the alleged hub facilitated the

submission of applications—college applications here, loan applications in Kotteakos—on behalf

of a number of individual clients. The success of each application supposedly depended on the

commission of fraud by the broker and the applicant on a third party—a college here, a bank in

Kotteakos. And the fraudulent success of any particular application redounded only to the benefit

of the broker and the client, not to the group of clients as a whole and not to any other “spoke.” In




                                                 2
       Case 1:19-cr-10080-NMG Document 1233 Filed 05/27/20 Page 4 of 18



both cases, the Government nevertheless prosecuted many of the individual clients together on a

collective charge of participating in a single conspiracy.

       By ignoring the point-to-point similarities between Kotteakos and this case, the

Government tacitly admits their existence. The factual identity of the two cases entails the legal

insufficiency of the Indictment. The opinions in Kotteakos and United States v. Lekacos, 151 F.2d

170 (2d Cir. 1945)—the appellate decision that the Supreme Court reviewed—explicitly or

implicitly reject all of the Government’s arguments for the viability of the conspiracy counts. First,

in a case like this one, where each of the defendants has acted for individual motives, Opp. at 8,

n.4, the crucial “common purpose” element is not supplied by allegations or evidence that each

used similar means to achieve their personal goals. Nor does the fact that each spoke had a separate

connection to the same hub demonstrate the requisite “overlap” among the participants. And

finally, the element of “interdependence” is not furnished by allegations that some of the spokes

knew that the hub had connections to other spokes who used his services in similar fashion for

their own purposes.

       A.      Using Similar Means To Achieve An Individual Purpose Is Not A
               “Conspiracy-Wide Goal.”

       The flaw in many hub-and-spoke conspiracy allegations is, as the Supreme Court put it in

Kotteakos, that they lack “the rim of the wheel to enclose the spokes.” 328 U.S. at 755. In wheel-

conspiracy analysis, the metaphoric “rim” is supplied by the existence of a “common purpose,”

which is therefore a “necessary part” of the alleged conspiracy. United States v. Botti, 2010 U.S.

Dist. LEXIS 15600, at *17 (D. Conn. Feb. 23, 2010); see also United States v. Taggert, 2010 U.S.

Dist. LEXIS 11992, at *2-3 (S.D.N.Y. Feb. 9, 2010).

       The Defendants argued in their opening brief that the conspiracy charged here lacked even

an alleged rim because each parent’s purpose in doing business with Rick Singer was self-



                                                  3
       Case 1:19-cr-10080-NMG Document 1233 Filed 05/27/20 Page 5 of 18



evidently personal to him or her: the Indictment itself alleges that each Defendant acted “to

facilitate their children’s admission to selective colleges.” Opening Br. at 12 (quoting Indictment,

¶ 64 (emphasis added)). The Government doesn’t deny this; it acknowledges (1) that “the

defendants may have had individual motives for joining the conspiracy—such as a desire for their

children to gain admission to the colleges of their choice…,” Opp. at 8, n.4 (emphasis added); and

(2) that each defendant acted for the “purpose of securing the admission of the their [sic] children

to selective colleges and universities.” Id. at 8 (emphasis added).

       Nevertheless, the Government insists, each parent “shared the common conspiratorial

goal” of “using bribery and fraud” to achieve this individual purpose. Id. This, however, is just

words on a page, as the Government effectively concedes when it invites the Court to treat its

analysis of the common purpose requirement as “a mere matter of semantics.” Id. (quoting United

States v. Portela, 167 F.3d 687, 695 n. 3 (1st Cir. 1999)). But even semantic arguments need to be

logical, and the government’s is not: (1) if each defendant had an “individual motive” for doing

business with Singer because each acted on “a desire for their children to gain admission to the

colleges of their choice;” and (2) if each parent thus did business with Singer “for the purpose of

securing the admission of … their children to selective colleges and universities;” then (3) it

follows—even as a “mere matter of semantics”—that each Defendant acted for an individual

purpose when he or she transacted with Singer. No other inference can rationally be taken from

the Government’s own description of the Defendants’ alleged motives and purposes.2



2
         The cases cited in this portion of the Opposition are all inapposite. One of them, discussed
at some length for the proposition that a single conspiracy can have multiple “facets,” Opp. at 8-
9, isn’t even a conspiracy case. United States v. Prieto, 812 F.3d 6 (1st Cir. 2016). All but one of
the conspiracy cases cited by the Government were drug conspiracy cases, which frequently differ
from cases like this one in two important ways. First, drug-distribution enterprises are often “multi-
faceted” in the sense—not applicable here—that they are “characterized by different activities
carried on with regard to the same subject such that each conspirator, in a chain-like manner,

                                                  4
       Case 1:19-cr-10080-NMG Document 1233 Filed 05/27/20 Page 6 of 18



       According to the Government, what ties the Defendants to each other is not their individual

motives or their equally-independent purposes; it is the allegation that all agreed with Rick Singer

to “us[e] fraud and bribery” to achieve their personal goals. Opp. at 8 & n.4. But this is a spurious

connection: the use of allegedly similar means in the pursuit of admittedly individual purposes

does not satisfy the common purpose requirement or make a series of distinct transactions into a

“single overarching scheme.”

       Case after case makes this clear. First among them, in both time and precedential weight,

is Kotteakos itself. If the Government were right, and “using fraud” to line one’s pockets (or get

one’s child into college) is sufficient to establish a single conspiracy, then the Supreme Court

would have affirmed the convictions in Kotteakos because that is what happened in Kotteakos:

each defendant profited separately by similar means, using “fraudulent applications” containing

“false representations” to obtain bank loans under a federal housing program. Lekacos, 151 F.2d

at 172, 173. Likewise, if “using … bribes” to achieve a personal benefit evinced each bribe-giver’s




performs a separate function which serves as a step or phase in the accomplishment of the overall
contrivance.” United States v. Perez, 489 F.2d 51, 58 (5th Cir. 1973). Second, the “common
purpose” of such drug conspiracies can be “broadly drawn” because, as found in each of the cases
cited by the Government for this proposition, the purpose is often a variation on the theme of
“selling drugs for a profit.” United States v. Soto-Beniquez, 356 F.3d 1, 18-19 (1st Cir. 2003); see
also United States v. Ortiz-Isla, 829 F.3d 19, 25 (1st Cir. 2016) (“shared interest in furthering the
distribution of drugs”); United States v. Portela, 167 F.3d 687, 695 (1st Cir. 1999) (“The goal of
selling cocaine for profit”).
         The only non-drug conspiracy case cited by the Government in this part of the Opposition
is United States v. Smith, 789 F.2d 196, 200 (3d Cir. 1986), for the proposition that “a finding of
a master conspiracy with sub-schemes does not constitute a finding of multiple, unrelated
conspiracies.” Opp. at 9. In Smith, however, all of the alleged conspirators participated in both the
“master conspiracy” and the “sub-schemes”—all of them agreed to obtain contracts from state and
local entities by paying bribes to public officials (the “master conspiracy”), and all of them were
involved in the efforts to obtain three particular contracts through such efforts (the “sub-schemes”).
Id. at 198, 200-01. That did not happen in this case. No single defendant was involved in any “sub-
schemes” but his or her own, and each was connected to the “master conspiracy” only through his
or her alleged “sub-scheme.”

                                                  5
       Case 1:19-cr-10080-NMG Document 1233 Filed 05/27/20 Page 7 of 18



agreement to a “conspiracy-wide goal,” then the Ninth Circuit would have affirmed the convictions

in United States v. Canella, 157 F.2d 470 (9th Cir. 1946), where the alleged co-conspirators all

paid bribes to the same Army officer to obtain jobs or contracts at a military base. Id. at 472.

Instead, the Ninth Circuit reversed the convictions, holding that as a matter of law:

       “there was no purpose common to Wyckoff or McCormac [who paid the officer
       to give a contract to their dairy] and Miller [who paid the officer to appoint him
       assistant fire chief on the base], nor to Wyckoff or McCormack and Elliott [who
       bribed the officer to give him a job as a painter], or any of the others who formed
       separate spokes in this rimless wheel….”

       Id. at 477 (emphasis added).

       Indeed, no matter what illegal means are used or alleged, the federal courts have always

rejected single-conspiracy criminal charges (and civil claims as well) in cases like this one, where

the only ties binding a set of accused conspirators are (1) that each agreed to use similar means in

pursuit of individual goals, and (2) that each made his or her agreement separately with the same

central figure. Even in drug cases, if the accused conspirators are not colleagues in an integrated

enterprise who work together for “the accomplishment of the overall contrivance,” United States

v. Perez, 489 F.2d 51, 58 (5th Cir. 1973), but instead are independent retailers who happen to

obtain product from the same wholesaler, “[i]t is clearly not sufficient simply to say that the

defendants all shared a common goal, to-wit: profit from the sale of cocaine.” Glinton, 154 F.3d

at 1252 (finding no single conspiracy “as a matter of law” where each of the defendants

“functioned by themselves” after buying drugs from a common supplier).3



3
        See, e.g., United States v. Swafford, 512 F.3d 833, 841-42 (6th Cir. 2008) (reversing single-
conspiracy conviction of defendant who distributed precursor chemicals to some 40 customers,
each of whom used the chemicals to cook methamphetamine for resale, because “the government
failed to prove a common goal as between the customers”); Rocha v. United States, 288 F.2d 545
(9th Cir. 1961) (reversing conspiracy convictions of six immigrants who each entered into a “green
card marriage” with a different woman, even though the same person brokered each marriage,
because “in no event was any of the men … interested in any marriage but his own”); New York

                                                 6
       Case 1:19-cr-10080-NMG Document 1233 Filed 05/27/20 Page 8 of 18



       One searches the Opposition in vain for a citation to even a single contrary decision. This

omission has profound implications: it shows that, if the Court were to allow the conspiracy

charges to go to trial, it would expose the Defendants to criminal jeopardy on the basis of a

conception of “common purpose” that has no provenance in American law.

       B.      Rick Singer’s Participation Does Not Satisfy The ‘Overlap’ Requirement Of
               The Wheel-Conspiracy Analysis.

       In their opening brief, the Defendants explained how the Indictment also failed to allege

any “overlap” among them because, while Rick Singer may have been involved in every

transaction at issue and some of his confederates may have played a role in more than one, “each

‘spoke’ of the alleged wheel connected only to a single ‘hub.’” Opening Br. at 13. The Government

does not disagree with this account of the Indictment’s allegations or suggest that the evidence at

trial will prove something different from what the Indictment describes. Instead, the Opposition

argues that the Indictment sufficiently alleges overlap because it says that each spoke connected

to a central hub, i.e., because it alleges “the pervasive involvement of a single core conspirator….”

Opp. at 10 (emphasis in original).




Auto Ins. Plan v. All Purpose Agency & Brokerage, 1998 U.S. Dist. LEXIS 15645, at *13 & n.3
(S.D.N.Y. Oct. 6, 1998) (granting summary judgment to defendant on civil RICO claim, but using
“common law conspiracy” principles to hold that no single “enterprise” existed where numerous
insureds, working through the same brokers, submitted fraudulent applications to insurers: “it
appears that the Insureds each committed similar but independent frauds with the aid of the
Producer-Defendants….Such a series of discontinuous independent frauds is not an ‘enterprise’”);
Hoffman-La Roche, Inc. v. Greenberg, 447 F.2d 872, 875 (7th Cir. 1971) (vacating judgment on
civil conspiracy claim against three defendants who each bought stolen merchandise from the same
thief or his confederates, since it “would unduly extend the conspiracy concept to make a purchaser
of a few cartons of stolen merchandise a conspirator with all others who had made purchases from
intermediaries dealing with a common thief”); see also United States v. Marcus Schloss & Co.,
710 F. Supp. 944, 951 (S.D.N.Y. 1989) (excluding evidence of insider trading by alleged co-
conspirators, who were separately tried for scheduling reasons, because indictment did not
sufficiently allege a single conspiracy: each supposed conspirator merely received stock tips from
the same source).

                                                 7
       Case 1:19-cr-10080-NMG Document 1233 Filed 05/27/20 Page 9 of 18



       This argument is wrong because it cannot be right. If the pervasive involvement of a central

figure like Rick Singer were enough, then the “overlap” element would be superfluous to the

analysis of hub-and-spoke conspiracy allegations: every wheel—even a defectively rimless one—

contains a set of spokes connected to a single hub. See United States v. Marcus Schloss & Co., 710

F. Supp. 944, 951 (S.D.N.Y. 1989) (“It is, of course, well settled that the spokes cannot be

characterized as co-conspirators with each other in a single conspiracy solely because they share

a common source at the center.”). Again, Kotteakos itself refutes the Government’s position. That

case, too, was marked by the “pervasive involvement” of a “single core conspirator”—his name

was Simon Brown, and just like Rick Singer, he played a broker’s role in every one of the allegedly

fraudulent transactions committed by his clients. See Lekacos, 151 F.2d at 171. But, just as

Brown’s “pervasive involvement” was not enough to save the single-conspiracy charge in

Kotteakos, Singer’s alleged involvement in distinct transactions with each of the Defendants

cannot save the single-conspiracy charges in this case.

       C.      Interdependence Cannot Be Demonstrated By Evidence That Some Spokes
               Knew There Were Other Spokes.

       Finally, in their opening brief, the Defendants argued that the activities ascribed to each of

them in the Indictment were not “interdependent” in the way that, for example, the components of

an integrated drug distribution scheme depend on each other for the success of the larger enterprise.

Moreover, the Defendants pointed out, the Indictment alleged no connections between them

beyond a vague suggestion that, because Singer had explained to some of his clients that his

methods were “tried-and-true,” those clients must have known that Singer had other clients with

whom he engaged in illegal activities. Opening Br. at 14-15.

       The Government again does not suggest that the case will be tried on any basis other than

the one described in the Indictment. Its argument for “interdependence,” then, is not that it can



                                                 8
       Case 1:19-cr-10080-NMG Document 1233 Filed 05/27/20 Page 10 of 18



prove that Rick Singer’s ability to deliver a college admission to one client actually depended, in

practical terms, on the success or failure of his services to other clients. The Government’s position

is that the “interdependence” requirement can be satisfied by showing that “the defendants were

aware that their activities were part of a larger enterprise,” as reflected by evidence that some of

Singer’s clients asked him what he was doing for other clients, and that some “referred friends” to

him. Opp. at 11 & n.6.

       If this is how the Government intends to try the case, however, then Kotteakos again

foredooms it. In that case, too, some of the hub’s clients made referrals. Kotteakos, 328 U.S. at

753. And the Second Circuit—when it opined that the trial court “should have dismissed the

indictment,” Lekacos, 151 F.2d at 172—assumed that all of the defendants “knew that Brown was

for the time being acting for a number of other persons, who were getting loans in fraud of the Act,

and who were making false representations to the bank like those which they themselves were

making.” Id. at 173. But that knowledge, the Second Circuit held, “was not enough to make them

confederates with the other applicants; it did not give them any interest in the success of any loans

but their own; there was no interest, no venture, common to them and anyone else but Brown

himself.” Id.

II.    Dismissal Is The Appropriate Remedy.

       Without a substantive leg to stand on, the Government grasps procedure as a crutch,

repeatedly urging the Court to deny the motion to dismiss because identifying a single or multiple

conspiracy is a factual issue and deciding factual issues is a jury function. Opp. at 3-7, 10, 12.

Thus, for example, the procedural history of Kotteakos, in which the Supreme Court reversed

convictions after trial rather than dismissing an indictment before trial, is the only basis the

Government provides for distinguishing that “seminal decision.” Id. at 4.




                                                  9
       Case 1:19-cr-10080-NMG Document 1233 Filed 05/27/20 Page 11 of 18



       Here as well, however, the Opposition ultimately resorts to pointless rhetorical quibbling.

Unable to effectively distinguish or refute the cases Defendants cited as examples, the Government

chides the Defendants for “contend[ing] that ‘several’ federal courts have taken the path they urge,

but cit[ing] a total of three district court cases in support of that contention.” Opp. at 6. The

criticism    is    semantically      incorrect.    See     “Several,”     MERRIAM-WEBSTER.COM,

https://www.merriam-webster.com/dictionary/several (last visited May 27, 2020) (defining

“several” to mean “more than two but fewer than many”). The cases Defendants cited, moreover,

were examples, not an exhaustive catalog. There are more. See, e.g., United States v. Hardy, 762

F. Supp. 1403, 1410 (D. Haw. 1991) (dismissing conspiracy charge as duplicitous where

indictment described two separate agreements on its face); United States v. Marlinga, 2005 U.S.

Dist. LEXIS 3156, at *20 (E.D. Mich. Feb. 28, 2005) (after likening indictment to Kotteakos,

District Court ordered the indictment “reformulated” and required “[s]eparate indictments” for the

distinct conspiracies, rejecting a “single superceding indictment charging two conspiracies” as

“not appropriate”); People v. Luciano, 951 N.Y.S.2d 88, 2012 N.Y. Misc. LEXIS 1955, at *47

(N.Y. Cty. Sup. Ct. Apr. 27, 2012) (dismissing conspiracy charges before trial where “the

conceptual rules followed by the Second Circuit in analyzing Kotteakos claims” clearly indicated

“that a single conspiracy was not adequately alleged in this case”).

       All of these cases applied a common-sense principle that the Government ignores: “an

ounce of prevention is worth a pound of cure.” Hardy, 762 F. Supp. at 1410. This maxim is

especially valuable “where, as here, the preservation of defendants’ Fifth and Sixth Amendment

rights hangs in the balance.” Id. As the Sixth Circuit has observed—in a decision that reversed a

conspiracy conviction because the District Court had failed to dismiss it despite the evident legal

insufficiency of three of its four prongs, forcing the defendants into a trial that was tainted by the




                                                  10
       Case 1:19-cr-10080-NMG Document 1233 Filed 05/27/20 Page 12 of 18



introduction of irrelevant and misleading evidence—“[i]ll-defined charges leave the prosecution

free to roam at large….” United States v. Adkinson, 135 F.3d 1363, 1374 (6th Cir. 1998). If the

trial courts could not weed out defective indictments like this one, “there would be no bar to

improperly lumping numerous separate conspiracies into a single indictment and then obtaining

all the benefits a single conspiracy prosecution enjoys up to the moment a trial sufficiency motion

was determined.” Luciano, 2012 N.Y. Misc. LEXIS 1955, at *45.

       Rule 12 is on the books for exactly these reasons. See Hardy, 762 F.Supp. at 1410 (quoting

United States v. Gordon, 844 F.2d 1397, 1400 (9th Cir. 1988) (“A duplicity objection can easily

be made before trial because a duplicity claim is directed at the face of the indictment and not at

the evidence presented at trial”)). It authorizes—and in fact requires—duplicity and other defects

in the indictment to be raised before trial, see Fed. R. Crim. P. 12(b)(3)(b)(i), (iv), and thus gives

this Court the tool it needs to prevent a wasteful, wrong-headed, and oppressive prosecution from

going forward. The Defendants urge the Court not to leave that valuable tool unused.

III.   Joinder Of The Defendants Is Improper Under Rule 8(b).

       With respect to the misjoinder arguments made by the Defendants in their opening brief,

Opp. at 13-17, the Opposition is an exercise in misdirection. Its factual premise is that the

Government could properly join, in a single Indictment, three counts alleging mail and wire fraud

conspiracy, program bribery conspiracy, and money laundering conspiracy, respectively, because

(1) the “principle purposes” of the conspiracies alleged in the first two counts were “largely the

same,” and (2) the conspiracy alleged in the third count “was designed to conceal the fraud

scheme.” Id. at 14-15. This is beside the point.

       The Government is attacking a straw man. It is responding to a Rule 8(a) (“Joinder of

Offenses”) argument that the Defendants never made. The Defendants do not contend that the




                                                   11
       Case 1:19-cr-10080-NMG Document 1233 Filed 05/27/20 Page 13 of 18



“offenses charged” lack “the same or similar character.” Fed. R. Crim. P. 8(a). The issue they raise

expressly implicates Rule 8(b) (“Joinder of Defendants”), Opening Br. at 17-18, because their

argument is based on the absence of a “substantial identity of facts or participants underlying the

charged offenses.” United States v. Yefsky, 994 F.2d 885, 895 (1st Cir. 1993) (quotation marks and

citation omitted) (emphasis added). The question the Defendants pose, then, is a question that the

Government does not attempt to answer: how the Court could justifiably try the individual

Defendants together, given the disparate characteristics of their alleged activities; given the

undisputed fact that no Defendant is alleged to have played any role in the activities of any other

Defendant; and given the reality that the evidence against any single Defendant will consequently

be mostly irrelevant (and thus unfairly prejudicial) to all of his or her co-Defendants.

       Although the decisions on which the Government principally relies all apply (or at least

mention) Rule 8(b), they are nevertheless inapposite. The opinion in Schaffer v. United States, 362

U.S. 511 (1960), discusses Rule 8(b) only briefly, id. at 514, and primarily applies Rule 14

(severance). Id. at 514-17. In United States v. Prange, 922 F. Supp. 2d 127, 129 (D. Mass. 2013),

joinder was justified by the presence as a defendant of the common “hub” figure, i.e., that case’s

equivalent of Rick Singer. The benefit to the Government in that scenario—relief from the burden

of proving the same defendant’s guilt several times over—is absent here, where the central figure

is not a defendant and may not even be a witness.

       Finally, in United States v. Barbosa, 666 F.2d 704 (1st Cir. 1981), the First Circuit found

the requisite “series of acts or transactions,” Fed. R. Crim. P. 8(b), in facts that bear no resemblance

to the allegations in the Indictment. In Barbosa, the Court approved the joinder of three defendants:

one who had bought heroin from a government informant, and two who had purchased cocaine

from the same informant. Both transactions took place in the same apartment, on the same night,




                                                  12
       Case 1:19-cr-10080-NMG Document 1233 Filed 05/27/20 Page 14 of 18



in the presence of the same witness. Id. at 706-707. In fact, the transactions occurred within five

minutes of each other, and there was even evidence suggesting that the two sets of purchasers may

have arrived at the scene in the same car. Id. at 707.

       This case could hardly be more different. First, there are twelve defendants in this case, not

three. Second, according to the Indictment, the various transactions may all have involved one

common figure in Rick Singer, but because Singer used a shifting cast of employees and

confederates, there will be no single third-party witness to all of them. Third, although the

transactions in Barbosa involved two different drugs, they could both be classified as “Schedule I

drug sales”; here, on the other hand, as the Defendants have explained (and the Government does

not deny), the transactions alleged fall into three distinct “genres”—test-taking fraud, class-taking

fraud, and athletic recruitment fraud—that defy unitary categorization. Finally, while the

transactions in Barbosa could accurately be termed a “series” given their proximity in time (five

minutes) and location (one apartment), the transactions alleged in the Indictment in this case span

a decade and a continent, involving different defendants from different states seeking admission

to different schools at different times between 2007 and 2019.




                                                 13
     Case 1:19-cr-10080-NMG Document 1233 Filed 05/27/20 Page 15 of 18



DATED: May 27, 2020                   Respectfully submitted,

                                      /s/ Eóin P. Beirne
                                      R. Robert Popeo (BBO # 403360)
                                      Mark E. Robinson (BBO # 423080)
                                      Eóin P. Beirne (BBO # 660885)
                                      Cory S. Flashner (BBO # 629205)
                                      MINTZ, LEVIN, COHN, FERRIS,
                                      GLOVSKY AND POPEO, P.C.
                                      One Financial Center
                                      Boston, MA 02111
                                      (617) 348-1605 (telephone)
                                      (617) 542-2241 (fax)
                                      rpopeo@mintz.com
                                      mrobinson@mintz.com
                                      ebeirne@mintz.com
                                      csflashner@mintz.com

                                      Counsel for Elisabeth Kimmel

/s/ Brian T. Kelly                    /s/ David E. Meier
Brian T. Kelly (BBO No. 549566)       David E. Meier (BBO #341710)
Joshua C. Sharp (BBO No. 681439)      Todd & Weld LLP
Lauren M. Maynard (BBO No. 698742)    One Federal Street, 27th Floor
NIXON PEABODY LLP                     Boston, MA 02110
53 State Street                       (617) 720-2626
Boston, MA 02109                      dmeier@toddweld.com
617-345-1000
bkelly@nixonpeabody.com               /s/ Stephen H. Sutro
jsharp@nixonpeabody.com               Stephen H. Sutro, Esq.
lmaynard@nixonpeabody.com             Duane Morris, LLP
                                      Spear Tower
Robert Sheketoff (BBO No. 457340)     One Market Plaza, Suite 2200
One McKinley Square                   San Francisco, CA 94105-1127
Boston, MA 02109                      (415) 957-3008
617-367-3449                          SHSutro@duanemorris.com

Counsel for Gamal Abdelaziz           Counsel for Diane Blake and Todd Blake

/s/ David S. Schumacher               /s/ Reuben Camper Cahn
David S. Schumacher (BBO #647917)     Reuben Camper Cahn (pro hac vice)
HOOPER, LUNDY & BOOKMAN, P.C.         Jennifer L. Keller (pro hac vice)
470 Atlantic Avenue, Suite 1201       Chase A. Scolnick (pro hac vice)
Boston, MA 02210                      KELLER/ANDERLE LLP
(617) 532-2700                        18300 Von Karman Avenue, Suite 930
(617) 345-3927 (fax)                  Irvine, CA 92612



                                     14
     Case 1:19-cr-10080-NMG Document 1233 Filed 05/27/20 Page 16 of 18



dschumacher@health-law.com             Tel: (949) 476-8700
                                       rcahn@kelleranderle.com
Patric Hooper (pro hac vice)
HOOPER, LUNDY & BOOKMAN, P.C.          Counsel for I-Hsen “Joey” Chen
1875 Century Park East, Suite 1600
Los Angeles, California 90067-2517     /s/ Michael K. Loucks
(310) 551-8111                         Michael K. Loucks (BBO #305520)
(310) 551-8181 (fax)                   SKADDEN, ARPS, SLATE, MEAGHER &
phooper@health-law.com                 FLOM LLP
                                       500 Boylston Street
Jordan Kearney (pro hac vice)          Boston, MA 02116
HOOPER, LUNDY & BOOKMAN, P.C.          (617) 573-4800
575 Market Street, Suite 2300          michael.loucks@skadden.com
San Francisco, CA 94105
(415) 875-8500                         Jack P. DiCanio (pro hac vice)
(415) 875-8519 (fax)                   Allen J. Ruby (pro hac vice)
jkearney@health-law.com                SKADDEN, ARPS, SLATE, MEAGHER &
                                       FLOM LLP
Counsel for Amy and Gregory Colburn    525 University Avenue
                                       Palo Alto, CA 94301
/s/ Jack W. Pirozzolo                  (650) 470-4500
Jack W. Pirozzolo (BBO # 564879)       jack.dicanio@skadden.com
jpirozzolo@sidley.com                  allen.ruby@skadden.com
SIDLEY AUSTIN LLP
60 State Street, 36th Floor            Counsel for Defendant Marci Palatella
Boston, MA 02109
(617) 223-0304                         /s/ Martin G. Weinberg
                                       Martin G. Weinberg
John C. Hueston (pro hac vice)         Mass. Bar No. 519480
jhueston@hueston.com                   20 Park Plaza, Suite 1000
Marshall Camp (pro hac vice)           Boston, MA 02116
mcamp@hueston.com                      (617) 227-3700
HUESTON HENNIGAN LLP                   owlmgw@att.net
523 W. 6th Street, Suite 400
Los Angeles, CA 90014                  Matthew L. Schwartz (admitted pro hac vice)
(213) 788-4340                         BOIES SCHILLER FLEXNER LLP
                                       55 Hudson Yards
Counsel for William McGlashan, Jr.     New York, NY 10001
                                       Tel.: (212) 446-2300
/s/ Tracy A. Miner                     Fax: (212) 446-2350
Tracy A. Miner (BBO No. 547137)        E-mail: mlschwartz@bsfllp.com
Megan A. Siddall (BBO No. 568979)
Miner Orkand Siddall LLP               Counsel for Robert Zangrillo
470 Atlantic Ave, 4th Floor
Boston, MA 02110
Tel.: (617) 273-8377



                                      15
    Case 1:19-cr-10080-NMG Document 1233 Filed 05/27/20 Page 17 of 18



Fax: (617) 273-8004                  /s/ Michael Kendall
tminer@mosllp.com                    Michael Kendall (BBO # 544866)
msiddall@mosllp.com                  Yakov Malkiel (BBO # 689137)
                                     WHITE & CASE LLP
Counsel for Homayoun Zadeh           75 State Street
                                     Boston, MA 02109-1814
                                     Telephone: (617) 979-9310
                                     michael.kendall@whitecase.com
                                     yakov.malkiel@whitecase.com

                                     Andrew E. Tomback (pro hac vice)
                                     WHITE & CASE LLP
                                     1221 Avenue of the Americas
                                     New York, NY 10020
                                     Telephone: (212) 819-8428
                                     andrew.tomback@whitecase.com

                                     Counsel for John Wilson




                                   16
       Case 1:19-cr-10080-NMG Document 1233 Filed 05/27/20 Page 18 of 18




                                CERTIFICATE OF SERVICE
       I, Eóin P. Beirne, hereby certify that on May 27, 2020, this document, filed through the

CM/ECF system, will be sent electronically to all registered participants in this matter as identified

on the Notice of Electronic Filing (NEF).


                                               /s/ Eóin P. Beirne
                                               Eóin P. Beirne (BBO # 660885)




                                                  17
